DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative John Hilten (52,518) on 04/12/2021.

The application has been amended as follows: 
In the Claims (04/05/2021):
Claim 8, line 1 replace the recited “acquisition” with “equalization”.

Claim 9, line 1 replace the recited “acquisition” with “equalization”.

Claim 10, line 2 replace the recited “acquisition” with “equalization”.




A system for equalizing and demodulating a Filter-Bank Multicarrier Communications (FBMC) signal, the FBMC signal comprising FBMC symbols, each FBMC symbol comprising data mapped over M subcarriers, oversampled by a factor K, filtered by a prototype filter and transposed in a time-domain, the system comprising:
a processor configured to execute a computer program;
a non-transitory computer readable medium storing said computer program, accessible by said processor; and
said computer program comprising: 
code for transposing a block of P*KM samples comprising at least one FBMC symbol into frequency domain samples, where P is an integer greater than one, 
code for equalizing said frequency domain samples, by multiplying them by one or more coefficients computed from a propagation channel estimate, 
code for performing P circular convolutions between subsets of said equalized samples and a frequency domain response of a frequency shifted version of the prototype filter, and 
code for summing corresponding outputs of each of the P circular convolutions.

Replace claim 13 with the following:
A non-transitory computer readable medium comprising instructions which when executed by a processor cause the processor to perform the steps of claim 11. 

Allowable Subject Matter
4.	Claims 1-13 allowed.(for the reasons indicated in the 10/20/2020 Office Action).

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        04/13/2021